Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Regarding Independent Claim 1, the prior art of record Kim (US 2006/0086728 A1) disclose a method for sensing a container by an induction heating device (induction heating cooking apparatus, Title; the resonance frequency caused by the substance of the cooking container, [0014], Fig 3) that includes a switch driving unit (a switch driver 90, [0039], Fig 3), an induction heating circuit (power-supply unit 10, [0036], Fig 3) configured to drive a working coil (W/C, Fig 3) by an inverter unit (inverter unit 40, [0037], Fig 3), a sensor configured to sense current applied to the induction heating circuit (input voltage detector 50, [0039], Fig 3), a resonant current conversion unit (filter unit 30, [0036], Fig 3) configured to convert current values to voltage values, a shutdown comparison unit (power-level limiter 110, [0040], Fig 3), a shutdown circuit unit (pulse generator 80, [0039], Fig 3) configured to control the switch driving unit, a count comparison unit, and a control unit (microprocessor M, [0041], Fig 3) configured to determine presence of the container on the working coil, the method comprising:
charging, by controlling the inverter unit (40) through the switch driving unit (90), the induction heating circuit (see Fig 3);
sensing, by the sensor (50), a current applied to the induction heating circuit (a high current to a coil, [0035]);

comparing, by the shutdown comparison unit (110), the first voltage value with a
predetermined resonance reference value (see Fig 3, between V_block and V_c);
based on the first voltage value being greater than the predetermined resonance reference value, generating a resonance of the current (through Output controller 70, Fig 3, [0039]) by controlling the switch diving unit (90) through the shutdown circuit unit (80);
based on generation of the resonance, sensing, by the sensor, a resonant current generated in the induction heating circuit (see Fig 3);
converting, by the resonant current conversion unit (30), a current value of the resonant current into a second voltage value (see Fig 3);
However, none of the prior art of record teach “a count comparison unit, comparing, by the count comparison unit, the second voltage value with a predetermined count reference value; generating, by the count comparison unit, one or more output pulses based on a result of the comparison of the second voltage value with the predetermined count reference value; comparing, by the control unit, a count of the one or more output pulses with a predetermined reference count, or comparing, by the control unit, an on-duty time of the one or more output pulses with a predetermined reference time; and based on (i) a result of the comparison of the count of the one or more output pulses with the predetermined reference count or (ii) a result of the comparison of the on-duty time of the one or more output pulses with the predetermined reference time, determining, by the control unit, whether or not an object is present on no motivation found to modify the prior art to obtain the claimed limitations. As such, Claim 1 are allowed.  
With respect to Claims 2-16, the dependency on Claim 1 makes them allowable. 

Regarding Independent Claim 17, the prior art of record Kim (US 2006/0086728 A1) disclose a method for sensing a container by an induction heating device (induction heating cooking apparatus, Title; the resonance frequency caused by the substance of the cooking container, [0014], Fig 3) that includes a switch driving unit (a switch driver 90, [0039], Fig 3), an induction heating circuit (power-supply unit 10, [0036], Fig 3) configured to drive a working coil (W/C, Fig 3) by an inverter unit (inverter unit 40, [0037], Fig 3), a sensor configured to sense current applied to the induction heating circuit (input voltage detector 50, [0039], Fig 3), a resonant current conversion unit (filter unit 30, [0036], Fig 3) configured to convert current values to voltage values, a shutdown comparison unit (power-level limiter 110, [0040], Fig 3), a shutdown circuit unit (pulse generator 80, [0039], Fig 3) configured to control the switch driving unit, a count comparison unit, and a control unit (microprocessor M, [0041], Fig 3) configured to determine presence of the container on the working coil, the method comprising:
charging, by controlling the inverter unit (40) through the switch driving unit (90), the induction heating circuit (see Fig 3);
sensing, by the sensor (50), a current applied to the induction heating circuit (a high current to a coil, [0035]);

comparing, by the shutdown comparison unit (110), the first voltage value with a
predetermined resonance reference value (see Fig 3, between V_block and V_c);
based on the first voltage value being greater than the predetermined resonance reference value, generating a resonance of the current (through Output controller 70, Fig 3, [0039]) by controlling the switch diving unit (90) through the shutdown circuit unit (80);
based on generation of the resonance, sensing, by the sensor, a resonant current generated in the induction heating circuit (see Fig 3);
converting, by the resonant current conversion unit (30), a current value of the resonant measured by the sensor into a second voltage value (see Fig 3);
wherein charging the inducting heating circuit comprises:
receiving, at the control unit (microprocessor M), a voltage applied to the inverter unit (40; see Fig 3),
outputting, from the control unit (microprocessor M), a first single pulse having a first on-state duration based on a variation amount of the voltage being less than a predetermined variation reference value (input voltage Vin is less than the reference low-voltage is provided, [0044, 0051], Fig 3), and
	outputting, from the control unit (microprocessor M), a second single pulse having a second on-state duration greater than the first on-state duration based on the variation amount of the voltage being greater than the predetermined variation reference value (Vin …higher than the reference low-voltage, [0044, 0045]).
However, none of the prior art of record teach “a count comparison unit, comparing, by the count comparison unit, the second voltage value with a predetermined count reference value; generating, by the count comparison unit, one or more output pulses based on a result of the comparison of the second voltage value with the predetermined count reference value; comparing, by the control unit, a count of the one or more output pulses with a predetermined reference count, or comparing, by the control unit, an on-duty time of the one or more output pulses with a predetermined reference time; and based on (i) a result of the comparison of the count of the one or more output pulses with the predetermined reference count or (ii) a result of the comparison of the on-duty time of the one or more output pulses with the predetermined reference time, determining, by the control unit, whether or not an object is present on the working coil”. Furthermore there is no motivation found to modify the prior art to obtain the claimed limitations. As such, Claim 1 are allowed.  
With respect to Claims 18-20, the dependency on Claim 17 makes them allowable. 
 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761